DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (US 5,562,307).
	With respect to claim 1, Connor discloses a steering column assembly comprising: an upper jacket (2); a lower jacket (1) that the upper jacket is telescopingly coupled to; an energy absorbing strap (11) operatively coupled to the upper jacket and the lower jacket (Fig 1), the energy absorbing strap having a first leg, a second leg and a U- shaped portion connecting the first leg and the second leg (Fig 1); and a pin (12) located within a slot defined by the first leg and the second leg of the energy absorbing strap (Fig 1).
	With respect to claim 2, wherein the pin is located adjacent an inner surface of the U-shaped portion of the energy absorbing strap (Fig 1).

Claim(s) 7-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosztyla et al. (US 5,562,307).
	With respect to claim 7,  Gosztyla et al. disclose an upper jacket (16); a lower jacket (14) that the upper jacket is telescopingly coupled to; an energy absorbing strap (60) operatively coupled to the upper jacket and the lower jacket (Fig 3), the energy absorbing strap having a first leg (70), a second leg (72) and a U- shaped portion (74) connecting the first leg and the second leg; and a resistance feature (62) located within a slot defined by the first leg and the second leg of the energy absorbing strap (Fig 3).
	With respect to claim 8, wherein the resistance feature is a bump (bump at numeral 100) extending from an inner surface of one of the legs of the energy absorbing strap (Fig 3).
	With respect to claim 9, wherein the bump is operatively coupled to the energy absorbing strap (Fig 3).
	With respect to claim 11, wherein the resistance feature is a wedge operatively coupled to a mounting location of an end of the second leg of the energy absorbing strap (Figs 3-4, resistance feature 62 acts like a wedge during collapsing).
	With respect to claim 12, wherein the wedge extends within the slot toward the U-shaped portion of the energy absorbing strap (Fig 3).10. The steering column assembly of claim 8, wherein the bump is integrally formed with the energy absorbing strap.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosztyla et al. in view of Menjak et al. (USPub 2007/0228716).
	With respect to claim 10, Gosztyla et al. disclose the claimed invention discussed above but do not disclose wherein the bump is integrally formed with the energy absorbing strap. Menjak et al., however, disclose a single integral strap that overlaps each other, essentially forming multiple straps. Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Gosztyla et al. in view of the teachings of Menjak et al. to form the bump, or the entire resistance feature integral with the strap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.




Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/2/2022